NO. 12-02-00332-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

IN RE: §

WILLIE FOSTER SELLERS,§
	ORIGINAL PROCEEDING
RELATOR§





PER CURIAM

	Relator Willie Foster Sellers ("Relator") seeks a writ of mandamus compelling the 145th
District Court of Nacogdoches County to rescind its order entitled "Corrected Sentence" signed on
March 6, 1989.  Specifically, he complains that he was originally sentenced on November 12, 1979
and that the 1989 "Corrected Sentence" order improperly cumulates his state sentence and the
sentences imposed in two prior federal convictions.  Relator further points out that the cumulation
of federal and state sentences was not permitted by law at the time of his conviction.
	Mandamus is only available where the relator has no other adequate remedy at law.  State
ex rel. Vance v. Routt, 571 S.W.2d 903, 907 (Tex. Crim. App. 1978).  Here, Relator's remedy is to
file a petition for writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal
Procedure.  See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991). 
Accordingly, Relator's petition for writ of mandamus is denied.

Opinion delivered November 25, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.


(DO NOT PUBLISH)